              Case 1:19-cv-01307-GSA Document 25 Filed 10/20/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                          FRESNO DIVISION
12
13                                                  )       Case No.: 1:19-cv-01307-GSA
     NICOLAS ZAVALA CISNEROS,                       )
14                                                  )       DEFENDANT’S MOTION FOR
                    Plaintiff,                      )       EXTENSION (SECOND REQUEST)
15                                                  )       AND ORDER
            vs.                                     )
16   ANDREW SAUL,                                   )
     Acting Commissioner of Social Security,        )       (Doc. 24)
17                                                  )
                                                    )
18                  Defendant.                      )
                                                    )
19
                                          MOTION FOR EXTENSION
20
            Defendant respectfully requests an extension of fourteen (14) days in which to file his
21
     responsive brief in this case, changing the date on which the brief is due from October 19, 2020,
22
     to November 2, 2020. This is Defendant’s second request for an extension. The Court
23
     previously granted a 30-day extension. Defendant conferred with Counsel for Plaintiff, Jonathan
24
     Pena, who confirmed that Plaintiff does not oppose this request.
25
            Counsel for Defendant makes this request for good cause and in good faith, with no
26
     intention of unduly delaying the proceedings. Counsel for Defendant states that she is currently
27
     facing a particularly demanding caseload and dealing with family-related challenges involving
28


                                                        1
               Case 1:19-cv-01307-GSA Document 25 Filed 10/20/20 Page 2 of 2



 1   an elderly parent which necessitate out-of-town travel. Despite her sincere efforts she has been
 2   unable to complete the brief in this matter as planned, but anticipates that she will be able to
 3   complete the brief within 14 days. Counsel for Defendant apologizes for any inconvenience to
 4   Plaintiff or the Court caused by this request. Counsel for Defendant further requests that all
 5   other deadlines in the Court’s scheduling order be modified accordingly.
 6                                                 Respectfully submitted,
 7
 8   October 19, 2020                              McGREGOR W. SCOTT
                                                   United States Attorney
 9                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
10
                                                   Social Security Administration
11
                                                   /s/ Carol S. Clark
12                                                 CAROL S. CLARK
13                                                 Special Assistant United States Attorney

14
15                                                 ORDER
16          For good cause shown, Defendant’s Request for an Extension is GRANTED. All other
17   deadlines are adjusted accordingly.
18
19   IT IS SO ORDERED.

20      Dated:     October 20, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                       2
